Curia.

Where money has been paid upon a consideration which has failed, it may certainly be recovered back by the party who shall have paid it. But such, in our opinion, was not the case before us. There were many risks, equally known to the parties, and which must be presumed to have been considered by them, when making their contract. The return of peace must have been one. The plaintiff purchased a chance to obtain money by captures from an *178existing enemy. The government of their country annihilated that chance, by making such captures unlawful. We have no hesitation in saying, that the defendant has a right to retain the money paid him.

Plaintiff nonsuit.